DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Jeffs, Reg. No. 67235 on 9/1/2021 and with Steven L. Nichols, Reg. No. 40326 on 9/3/2021.
The application has been amended as follows: 
Claim 1 is currently amended herein.

1. (currently amended) A method for integrating metadata from applications used for social networking into a customer relationship management (CRM) system, the method comprising:
obtaining, with a processor and from applications used for social networking, metadata associated with users of the applications, the metadata comprises usage patterns of users of the applications;

an opportunity represents an entity’s interaction with a customer; and
a structure represents an arrangement of artifacts of an application; and
integrating, with the processor, the opportunities, the relationships for mapping the clients, the structures, and the subject matter experts into the CRM system to populate the CRM system.

Response to Amendment
Claims 1-20 are pending in this application.
Claim rejections 35 U.S.C. 103 on claims 1, 4, 6-8, 10-12 and 15-20 are withdrawn.
Claims 1- 20 are allowed in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1, 11 and 17 in the instant application is the prior arts of made record fail to teach that “analyzing the metadata from the applications to infer opportunities, relationships for mapping clients, structures, and subject matter experts, wherein an opportunity represents an entity’s interaction with a customer; and a structure represents an arrangement of artifacts of an application.”

Claims 2-10, 12-16 and 18-20 depend from claims 1, 11 and 17 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

September 3, 2021